DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 08/20/20 was received by the Examiner before the issuance/mailing date of the first office action.  The submission is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement has been considered (except for anything in foreign language non-accompanied by an English translation) by the Examiner.

Drawings
The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, the limitations “a first level comprising a passivation layer and a conductive pillar; a second level comprising a continuous flowable material and the conductive pillar; a third level comprising only the continuous flowable material, the third level being located over the second level; and a fourth level comprising only the conductive pillar, the fourth level being between the second level and the first level” must be shown or the feature(s) canceled from the claim(s).  No new matter should be entered.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended 

Claim Objections
Claims 9-10 and 18 are objected to because of the following informalities:  claim 9 recites “…90% to 95% of the height.”. It should be “…90% to 95% of the first height.” for consistency with what was recited before that quoted limitation. Claim 18 recites “as a thickness”. This is incorrect and should be “has a thickness”. Appropriate correction is required.


Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):


The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1-20 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. 
Claim 1 recites “the conductive contact comprising: a first surface facing away from the semiconductor substrate; and a second surface located at a right angle to the first surface, the second surface having a first portion and a second portion; and a continuous flowable material fully covering the first surface and the first portion of the second surface, wherein the continuous flowable material exposes the second portion of the second surface” (emphasis added). This limitation does not appear supported in the original disclosure because it is the conductive pillar that meets the underlined portion and not the conductive contact 52.
Claim 8 recites “a conductive pillar extending from the passivation layer into the continuous flowable cap” (emphasis added). There is no support for this limitation in the 
Claim 15 recites “a first level comprising a passivation layer and a conductive pillar; a second level comprising a continuous flowable material and the conductive pillar; a third level comprising only the continuous flowable material, the third level being located over the second level; and a fourth level comprising only the conductive pillar, the fourth level being between the second level and the first level”. There is no support in the original disclosure for this quoted limitation. There is nothing described as first, second, third and fourth levels as recited in claim 15.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.
Claim(s) 1, 3, 6, 8-9, 11, 15 and 18 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Lu et al. (US 2012/0007228).

a.	Re claim 1, Lu et al. disclose semiconductor device comprising: a conductive contact 107 over a semiconductor substrate 101 (fig. 7, [0009]-[0012]; see remaining of disclosure for more details); a conductive pillar 123 ([0017]) overlying the conductive contact, the conductive pillar comprising: a first (top) surface facing away from the semiconductor substrate; and a second surface (sides surfaces as a whole connecting the top surface to the bottom surface) located at a right angle to the first surface, the second surface having a first portion P1 (see annotated fig. 7 below) and a second portion P2 (or P2’); and a continuous flowable material 129 (see [0018]; note that the term “flowable” does not structurally distinguish over layer 129, noting that any existing material, including the ones such as silver or tin layer 129 is made of, is flowable when its melting temperature is reached) fully covering the first surface and the first portion of the second surface, wherein the continuous flowable material exposes the second portion of the second surface (explicit on fig. 7).

    PNG
    media_image1.png
    982
    1635
    media_image1.png
    Greyscale


b.	Re claim 3, the conductive pillar has a first width W1 (see annotated fig. 7) a first distance away from the semiconductor substrate and a second width W2 a second distance away from the semiconductor substrate, the second width being larger than the first width.

c.	Re claim 6, the continuous flowable material has a first thickness (L) adjacent to the first portion of the second surface, wherein the first thickness is less than about 1 µm (L is disclosed in [0018] to be at most 0.088xH, and H is at most 4 microns, so L is less than 1 micron; see fig. 6 for H).

d.	Re claim 8 and in view of the 112 1st rejection above, Lu et al. disclose a semiconductor device comprising (see claim 1 rejection above as for which paragraph 

e.	Re claim 9, the conductive pillar has a first height H1 (which is the height of portion P2 of pillar 123; see annotated fig. 7), and the first distance is 90% to 95% of the height (D1 is about 90% to 95% of H1 on annotated fig. 7).

f.	Re claim 11, the conductive pillar has a first width W1’ (see annotated fig. 7) adjacent to the first distance and a second width W2 over the first width, the first width being larger than the second width.

g.	Re claim 15, Lu et al. disclose a semiconductor device comprising (see claim 1 rejection above as for which paragraph to read for every identified element and the remark about “flowable”): a first level L1 (see annotated fig. 7 above) comprising (at least in part) a passivation layer 109 and a conductive pillar 123; a second level L2 comprising a continuous flowable material 129 and the conductive pillar; a third level L3 comprising only the continuous flowable material, the third level being located over the second level; and a fourth level L4 comprising only the conductive pillar, the fourth level being between the second level and the first level.

.


Claim(s) 1, 15 and 19 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Chang et al. (US 2005/0167830).

a.	Re claim 1, Chang et al. disclose a semiconductor device comprising: a conductive contact 421 over a semiconductor substrate 41 (see fig. 4K, [0029]; see remaining of disclosure for more details); a conductive pillar 46 (or 44&46; [0031], [0033]) overlying the conductive contact, the conductive pillar comprising: a first (top) surface facing away from the semiconductor substrate; and a second surface (vertical side surfaces) located at a right angle to the first surface, the second surface having a first portion (side surface of the wider portion above layer 43) and a second portion (side surface of the narrower portion in layer 43); and a continuous flowable material 47’ ([0035]-[0040]) fully covering the first surface and the first portion of the second surface (note that the term “flowable” does not structurally distinguish over layer 47’, noting that any existing material, including the ones such as tin-silver alloy or the like layer 47’ is made of, is flowable when its melting temperature is reached), wherein the continuous flowable material exposes the second portion of the second surface (explicit on fig. 4K).




    PNG
    media_image2.png
    1035
    1836
    media_image2.png
    Greyscale

c.	Re claim 19, the continuous flowable material comprises tin and silver (tin-silver alloy as per [0035]).

Claim(s) 1 and 2 is/are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Dhandapani et al. (US 9,484,291).

a.	Re claim 1, Dhandapani et al. disclose a semiconductor device comprising: a conductive contact  103 over a semiconductor substrate 101 (see figs. 1-3 and related text; see remaining of disclosure for more details); a conductive pillar 109&107 overlying the conductive contact, the conductive pillar comprising: a first (top) surface facing away from the semiconductor substrate; and a second surface (lateral side surfaces) located at a right angle to the first surface (col. 2 ln. 34-37 discloses that 109 can have vertical sidewalls), the second surface having a first portion (sidewalls of 109) and a second portion (remaining sidewalls of the conductive pillar as defined above); and a continuous flowable material 111 fully covering the first surface and the first portion of the second surface (note that the term “flowable” does not structurally distinguish over layer 111, noting that any existing material, including the ones such as the solder material 111 is made of, is flowable when its melting temperature is reached), wherein the continuous flowable material exposes the second portion of the second surface (explicit on the figures).

b.	Re claim 2, the continuous flowable material has a height (height of the portion covering the sidewall of 109; that height would be equal to hp) of between about 15 µm to about 40µm (hp is disclosed to be 20-30 microns in col. 4 ln. 15-16).


Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claims 12, 13, 16 and 17 is/are rejected under 35 U.S.C. 103 as being unpatentable over Lu et al. (US 2012/0007228) in view of Jeon et al. (US 2015/0115422).

a.	Re claim 12, Lu et al. disclose all the limitations of claim 11 as stated above except explicitly that the first width is between about 40 µm to about 70 µm. But Jeon et 
b.	Re claim 13, the second width W2 is about 80% of the first width W1’, and as such, would be about 40 microns.

c.	Re claim 16, Lu et al. disclose all the limitations of claim 15 as stated above except explicitly that the conductive pillar at the fourth level has a width of between about 38 µm and about 68 µm. But Jeon et al. disclose that conductive pillar interconnects have a typical width of 50 microns (see [0027]). As such, it would have been obvious to one skilled in the art before the effective filing date of the invention to have provided pillar 123 to have the first width W1’ (which is the width at the fourth level L4) of 50 microns, and this as merely providing such a conductive pillar according to a typical width value.

d.	Re claim 17, Lu et al. disclose all the limitations of claim 15 as stated above except explicitly that the conductive pillar at the second level has a width of between about 40 µm and about 70 µm. But it would have been obvious to one skilled in the art before the effective filing date of the invention to have provided the pillar 123 to have a width W1’ of 50 microns as stated above. The second width W2, which is the width of . 

Claims 7 and 20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Chang et al. (US 2005/0167830) in view of Mis et al. (US 2006/0030139).

a.	Re claim 7, Chang et al. disclose all the limitations of claim 1 as stated above including that the continuous flowable material 47’ has a composition of tin and silver (see [0035}, but do not appear to explicitly disclose a composition of about 97.8% to about 98.6% of tin and about 1.4% to about 2.2% of silver. However, Mis et al. disclose that a composition of 97% to 99% tin and 1% to 3% of silver allow to suppress formation of platelets, precipitates and needles in Tin-Silver (SnAg) solders (see at least [0053]-[0037]). As such, it would have been obvious to one skilled in the art before the effective filing date of the invention to have provided the SnAg solder of solder layer 47’ to have a composition of about 97.8% to about 98.6% of tin and about 1.4% to about 2.2% of silver to suppress formation of platelets, precipitates and needles in solder layer 47’.

b.	Re claim 20, see claim 7 rejection above wherein the same rationale applies.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to PENIEL M GUMEDZOE whose telephone number is (571)270-3041.  The examiner can normally be reached on M-F: 9:00AM - 5:30PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Dale Page can be reached on 5712707877.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/PENIEL M GUMEDZOE/Primary Examiner, Art Unit 2899